MEMORANDUM**
Nick A. Blanco, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his safety. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), cert. denied, 529 U.S. 1117, 120 S.Ct. 1979, 146 L.Ed.2d 808 (2000) (statute of limitations); Barnett v.. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam) (summary judgment), and we affirm.
With respect to the assaults that occurred in 1985 and 1986, the district court properly concluded that the claims are barred by the statute of limitations. See Fink, 192 F.3d at 916.
With respect to the assault that occurred in 1996, the district court properly concluded that Blanco failed to establish that the named defendants had the power or authority to determine to which facility he would be transferred. See Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.